1

2

3

4

5

6                      UNITED STATES DISTRICT COURT

7                             DISTRICT OF NEVADA

8
     UNITED STATES OF AMERICA,             3:93-cr-00075-HDM-VPC-1
9
                Respondent/Plaintiff,
10        v.                               ORDER

11   PAULA ANDREWS,

12              Petitioner/Defendant.

13
          Proceedings on defendant’s 28 U.S.C. § 2255 petition continue
14
     to be stayed pending the Ninth Circuit’s decision in United States
15
     v. Begay, 14-10080.   The government’s motion for leave to advise
16
     the court of relevant new authority (ECF No. 183) is GRANTED.   The
17
     defendant’s motion to stay (ECF No. 184) is DENIED as moot.
18
          IT IS SO ORDERED.
19
          DATED: This 8th day of August, 2019.
20

21

22                                        UNITED STATES DISTRICT JUDGE
23

24

25

26

27

28                                    1
